SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-KSB ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year ended April 30, 2007 Commission File No. 1-5926 MILLER INDUSTRIES, INC. (Name of Small Business Issuer in its Charter) Florida 59-0996356 (State or Other Jurisdiction of (Incorporation or Organization) (I.R.S. Employer Identification No.) 16295 N.W. 13th Ave., Miami,Florida33169 (Address of Principal Executive Offices) (305) 621-0501 (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.05 Par Value (Title of Class) Check whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days.YesNo X Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in the definitive proxy or information statement incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.¨ State issuer's revenues for its most recent fiscal year:$553,027. As of April 30, 2007, the registrant had 2,982,662 outstanding shares of common stock, $.05 par value. The aggregate market value of the common stock of the registrant held by non-affiliates (based on the average of the closing bid and asked prices of the common stock in the over-the-counter market as of January 14, 2008) was approximately $194,000. -1- PART I FORWARD LOOKING STATEMENTS This Form 10-KSB contains "forward looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward looking statements represent the Company's expectations and beliefs including, but not limited to, statements concerning the Company's operations, performance, financial condition, growth or strategies.For this purpose, any statements contained in this Form 10-KSB that are not statements of historical fact may be deemed to be forward looking statements.Without limiting the generality of the foregoing, words such as"may," "will," "expect," "believe," "estimate," "anticipate" or "continue" or the negative or other variations thereof or comparable terminology are intended to identify forward looking statements.The statements by their nature involve substantial risks and uncertainties, certain of which are beyond the Company's control, and actual results may differ materially depending on a variety of important factors, including but not limited to the potential impact of changes in interest rates, competition, credit risks and collateral, changes in local or regional economic conditions, the ability of the Company to continue its growth strategy, dependence on management and key personnel, and regulatory supervision. ITEM 1.
